Citation Nr: 0622848	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  97-27 877	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for chloracne, claimed 
as secondary to Agent Orange or other herbicide exposure.

2. Entitlement to service connection for other skin 
disabilities, including myeloma, dermatitis, folliculitis, 
tinea pedis, and scrotal angiokeratomas, all claimed as 
secondary to Agent Orange or other herbicide exposure.

3. Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Gregory Keenum, Attorney at 
Law



WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Wife


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1963 to July 1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from February 1997, August 1997 and April 2004 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee. The veteran had 
a hearing before the Board in September 2004 and the 
transcript is of record.

The case was brought before the Board in March 2005, at which 
time it was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the veteran in the 
development of his claims, to include obtaining identified 
treatment records and affording him VA examinations. The 
requested development having been completed, the case is once 
again before the Board for appellate consideration of the 
issues on appeal. 


FINDINGS OF FACT

1. The veteran does not have chloracne.

2. The veteran's skin conditions were not incurred in service 
and there is no causal link between his current conditions 
and any remote incident of service.

3. Since the date of the veteran's claim for an increased 
rating, the veteran's PTSD primarily results in nightmares, 
flashbacks, difficulties sleeping, feelings of anger and 
rage, anxiety, depression, irritability, intrusive thoughts, 
memory loss, concentration problems, and some impairment of 
relationships with others, all resulting in moderate social 
and occupational impairment. 


CONCLUSIONS OF LAW

1. The veteran's claimed chloracne was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
and 5107 (West 2002 and Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309 (2005).

2. The veteran's skin conditions were not incurred in or 
aggravated by service, nor may they be presumed to have been 
incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
and 5107 (West 2002 and Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309 (2005).

3. The criteria for a disability rating greater than 30 
percent for post-traumatic stress disorder (PTSD) have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf. See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence). The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims. The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein. See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran). 

The veteran claims that his exposure to Agent Orange while in 
Vietnam is responsible for his various skin conditions, 
including chloracne, myeloma, dermatitis, folliculitis, tinea 
pedis, and scrotal angiokeratomas. Additionally, the veteran 
alleges his post-traumatic stress disorder (PTSD) has 
worsened over time affecting his memory, his familial and 
work relationships, and his overall everyday life.

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current symptoms. See, e.g., Layno 
v. Brown, 6 Vet. App. 465 (1994). He is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training. See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight 
and credibility, which are factual determinations going to 
the probative value of the evidence).

Service Connection (Chloracne; Other Skin Conditions)

Generally, service connection means that the facts establish 
that a particular injury or disease resulting in disability 
was incurred in the line of duty in the active military 
service or, if pre-existing such service, was aggravated 
during service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 
This may be shown by affirmative evidence showing inception 
or aggravation during service or through statutory 
presumptions. Id. When a disease is first diagnosed after 
service, service connection can still be granted for that 
condition if the evidence shows it was incurred in service. 
38 C.F.R. § 3.303(d).


A "presumption" exists under the laws and regulations 
pertaining to Agent Orange exposure. 38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. § 3.307(a)(6) and 3.309(e). That is, a 
disease associated with exposure to certain herbicide agents 
listed in 38 C.F.R. § 3.309(e) will be considered to have 
been incurred in service under the circumstances outlined in 
that section, even though there is no evidence of such 
disease during the period of service. A veteran is presumed 
to have been exposed to herbicides if he or she served in 
Vietnam between January 9, 1962, and May 7, 1975, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service. See 38 
U.S.C.A. § 1116(f) (West 2002).  In this case, there is 
affirmative evidence that the veteran served in Vietnam from 
July 1965 to July 1966 and thus was presumptively exposed to 
herbicides. 

Chloracne

Here, chloracne is a condition included on the list of 
diseases associated with Agent Orange exposure. See 38 C.F.R. 
§ 3.309(e). Whether demonstrating service connection directly 
or by presumption, however, the veteran must first 
demonstrate a current disability. Accordingly, the crucial 
inquiry is whether the veteran has a current diagnosis for 
chloracne. The Board concludes he does not.

The veteran's service medical records do not show any 
treatment, complaints or diagnoses of chloracne. There is one 
record showing treatment for poison ivy in August 1963, but 
the veteran's subsequent military records are silent as to 
any additional treatments and indeed his 1966 separation 
examination noted no skin abnormalities. 

After service, the veteran claims that he suffered with 
serious skin rashes from the time he returned home from 
Vietnam. He identified several private treating physicians 
where he sought treatment as early as six months after 
leaving the Army. Regrettably, most of these records could 
not be obtained because the doctors were deceased or the 
records were otherwise unavailable. Records were obtained as 
early as August 1976, but the earliest diagnosis of any skin 
condition in the record was not until September 1993 during a 
VA Agent Orange skin evaluation. At that time the examiner 
found no evidence of acne, but rather diagnosed the veteran 
with "seborrheic dermatitis" with "solar changes."  There 
is also a 1986 report from Magnolia Hospital concerning 
another medical condition, but which also noted the veteran 
was taking medication for acne.

The veteran underwent two VA examinations by the same 
examiner in January 1997 and more recently in February 2006. 
In January 1997, in regard to whether the veteran has 
chloracne, the examiner concluded that, "[The veteran] does 
not have the findings of large comedones or open or closed 
comedones on any of the areas of involvement." Similarly, in 
February 2006, the examiner diagnosed the veteran with 
several skin conditions, but found no evidence of chloracne. 
Specifically, the examiner opined as follows: 

I can find no evidence from his records and nothing 
supportive on today's physical examination for the 
diagnosis of chloracne....I have never seen him in a 
flare-up of his facial condition, however, he does not 
have the types of lesions that one would ordinarily 
expect to see from chloracne.

The Board notes that at least one doctor refers to a past 
diagnosis of chloracne. Specifically, Dr. WAW, in a September 
2003 report, states, "He was exposed to Agent Orange when he 
was in Vietnam at about age 21. He was diagnosed with 
Chloracne (acne caused by halofenated aromatic compounds such 
as dioxin)." The actual rendered diagnoses by Dr. WAW, 
however, include acne vulgaris, rosacea, steroid rosacea, 
seborrheic dermatitis and seborrheic keratoses. Taken in 
context, the Board concludes that Dr. WAW's reference to a 
past diagnosis of chloracne was based on the veteran's self-
reported history rather than objective medical evidence. The 
doctor's actual diagnoses, moreover, did not include 
chloracne. Accordingly, whether the veteran had chloracne in 
the past, which is not supported by the record, the veteran 
clearly did not have the condition as of September 2003. 

Although the veteran clearly has skin conditions that require 
continuous treatment, the record does not support a finding 
of a current diagnosis of chloracne, which is a very specific 
skin condition. Indeed, the condition has been definitively 
ruled out by at least one medical examiner. In the absence of 
a current diagnosis of chloracne, the Board concludes that 
service connection is not warranted. See Hickson v. West, 12 
Vet. App. 247, 253 (1999). 

Other Skin Conditions

In this case, the veteran's conditions, diagnosed as myeloma, 
dermatitis, folliculitis, tinea pedis, and scrotal 
angiokeratomas, are not included on the list of diseases 
associated with Agent Orange exposure. See 38 C.F.R. § 
3.309(e).

Accordingly, the crucial inquiry is whether the veteran's 
skin conditions can be directly linked to any remote incident 
of service. See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed. Cir.1994) (the regulation does not preclude a veteran 
from establishing direct service connection with proof of 
actual direct causation). 

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The veteran's service medical records show the veteran was 
treated for poison ivy in August 1963. The first question 
that must be addressed, therefore, is whether incurrence of a 
chronic skin condition is factually shown during service. The 
Board concludes it was not. Although the veteran received 
treatment for poison ivy, no follow up treatments or 
additional flare-ups are noted. Indeed, other than the one 
treatment, the records are silent as to any complaints, 
treatments or diagnoses of any skin condition. The veteran's 
entrance and separation examinations show no skin 
abnormalities. His service medical records are simply devoid 
of any findings consistent with a chronic skin condition.

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service. The crucial 
inquiry, then, is whether the veteran's current skin 
conditions are related to his in-service treatment or any 
other remote incident in service. The Board concludes they 
are not. 

After service, as mentioned above, the veteran's earliest 
notation of any skin condition was not until 1986, 20 years 
after separation from service. At that time, it was noted 
that he was taking medication for acne, and a 1993 VA record 
showed  diagnosis of "seborrheic dermatitis" with "solar 
changes." Subsequent medical records show additional 
diagnoses of acne vulgaris, rosacea, seborrheic keratoses, 
chronic tinea pedis, chronic folliculitis and scrotal 
angiokeratomas. Both VA and private treatment records 
indicate that the veteran uses topical and oral medication 
continuously to control his skin conditions.

The veteran underwent a VA examination in January 1997 and 
again in February 2006. In January 1997, the VA examiner 
diagnosed the veteran with various skin conditions, most 
notably folliculitis. In rendering his diagnoses, the 
examiner concluded as follows:

This appears to be mostly a folliculitis which began 
while he was in an industry where we would expect a 
process like this to occur, mainly exposure to oils, 
greases and solvents, and that has been his career 
essentially ever since he left the service in Viet Nam 
(sic) beginning in about 1968 or 1969 when he worked at 
the oil refinery and then subsequently with the railroad 
jobs where he [sic] in greases and oils as well as the 
job when he was a tool and dye maker.

Similarly, the examiner concluded in a February 2006 
examination report as follows:

There is no current federally indicated connection 
between herbicide exposure and angiokeratomas, acne 
rosacea, seborrheic dermatitis, folliculitis, as such. 


In rendering his opinion, the examiner also noted: 

[T]inea pedis is not related to Agent Orange but 
certainly could have been a situation that began while 
he was in the jungle and unable to take good care of his 
skin and would not be unlikely to have developed while 
he was there although there are no complaints registered 
in his record of that, nor of any treatment provided.

With the exception of tinea pedis, no medical provider has 
ever linked the veteran's skin conditions with any incident 
of service or otherwise conflicted with the VA examiner's 
opinions above. 

In regard to the veteran's tinea pedis condition, the 2006 
examiner suggests that the condition could have been related 
to the jungle climate in Vietnam. The Board does not find the 
opinion probative or consistent with the bulk of the medical 
evidence for the following reasons. 

The actual substance of that portion of the 2006 opinion is 
speculative at best. Although it is favorable to the 
veteran's claim at first glance, the examiner's statement 
acknowledges that tinea pedis is not related to Agent Orange 
and that he is presupposing a possible scenario in which the 
tinea pedis could have started while in service. The examiner 
also candidly points out that the service medical records do 
not show any complaints or treatments of the condition while 
in service. Indeed, the medical records do not show a 
diagnosis for tinea pedis until January 1997, over three 
decades after service. What he proffers instead is the 
speculative possibility that the connection may exist. 
Medical opinions which are speculative, general or 
inconclusive in nature cannot support a claim. See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993). The fact that something is 
a possibility does not mean it is as likely as not the cause 
of the current conditions. 

The Board finds more compelling the lack of any medical 
evidence of complaints, treatment, or diagnoses for any skin 
problem until 20 years after service. At least one examiner, 
in January 1997, opined that the conditions are most likely 
related to exposure to oils and grease in the veteran's post-
service occupation. The Board also finds compelling that no 
other medical provider has linked any of the veteran's 
conditions to any remote incident of service.

The Board has considered the veteran's statements that he has 
suffered with skin rashes ever since his return from Vietnam. 
He has also submitted lay statements from his wife and 
brother, recalling their observations that the veteran had 
skin rashes after he returned from Vietnam.  Clearly, a skin 
rash is an observable condition, and the statements are 
competent on this point.  However, even accepting that the 
veteran has had continuous symptoms since service, there 
still must be competent medical evidence linking those post-
service symptoms to in-service disease or injury.  As 
discussed in more detail above, there is no such evidence 
here. Although the veteran believes that his skin conditions 
were caused by in-service herbicide exposure, he is a layman 
and has no competence to offer a medical diagnosis. Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992). 

In summary, the Board finds that the evidence of record does 
not show that the veteran had his skin conditions in service 
or for many years thereafter. Furthermore, the probative 
medical evidence on file does not relate any of his skin 
conditions to any aspect of the veteran's periods of active 
duty. Direct service connection requires a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service. Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see also, 
Hickson, supra. The most probative evidence of record is 
against such a finding in this case. In light of the 
foregoing, the Board finds that the preponderance of the 
evidence is against all the claims, and the benefit of the 
doubt doctrine is not for application. See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F.3d 1361 (Fed Cir. 2001).

Increased Rating (PTSD)

The veteran filed his claim for an increased rating for PTSD 
in September 2003, alleging that his symptoms have grown 
steadily worse affecting every aspect of his life and thus 
warranting a rating greater than 30 percent.

Disability ratings are assigned, under a schedule for rating 
disabilities, based on a comparison of the symptoms found to 
the criteria in the rating schedule.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. When evaluating a mental disorder, the 
rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission. The rating agency shall assign an evaluation based 
upon all the evidence of record that bears on occupational 
and social impairment, rather than solely upon the examiner's 
assessment of the level of disability at the moment of the 
examination. When evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation 
solely on the basis of social impairment. 38 C.F.R. § 4.126. 
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  For a claim for an 
increased rating, such as the disability in this case, the 
primary concern is the current level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

The General Rating Formula for Mental Disorders provides, in 
pertinent part:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) . . . . 
. . . . 30

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships . . . . . . . . . . . . . . 
. . . . . . . . . 50

38 C.F.R. § 4.130, Diagnostic Code 9411. 

Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Additionally, a GAF score is often used by treating examiners 
to reflect the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness." See Richard v. Brown, 9 Vet. App. 266 (1996).  A 
GAF score is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).  

In this case, since September 2003 the veteran's GAF scores 
have largely been in the range of 51 to 60.  The DSM-IV 
provides for a GAF rating of 51-60 for moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Id.  

After a careful review of the record and for reasons and 
bases expressed immediately below, the Board finds that the 
veteran's demonstrated PTSD symptomatology warrants a 
continuation of the currently assigned 30 percent rating.

The veteran underwent two VA examinations in April 2004 and 
February 2006, which assigned him a GAF score of 51 to 55 and 
56 respectively. The symptoms found were similar and 
consisted mainly of problems sleeping due to nightmares, 
flashbacks and excessive irritability. Both examiners also 
noted the veteran was nervous and jumpy at loud noises, 
suffered from some short-term memory loss, and depressive 
mood. Neither examiner found the veteran to be delusional or 
to suffer from hallucinations, suicidal ideation or 
incoherent speech. 

The veteran also submitted in support of his claim 2005 
medical treatment completed by a private treating 
psychiatrist, Dr. JAP. In April and June 2005 reports, Dr. 
JAP found the veteran to have PTSD with manifestations 
consisting of social inadequacy, paranoia, anger, flashbacks 
and sleep disturbance due to nightmares. Specifically, Dr. 
JAP noted that the veteran feels guilt of having killed 
people in Vietnam and constantly hears voices accusing him of 
killing people. Dr. JAP assigned the veteran with a GAF score 
of 50 to 60 opining that "flashbacks and other posttraumatic 
stress symptoms have continued with prevalence noted because 
of underlying paranoia."

According to the medical records and the veteran's September 
2004 testimony, the veteran has been married for 37 years to 
his only wife, has two children all of which he maintains a 
good relationship with. He also has had the same job for the 
last 22 years working as a mechanic for a railroad company. 
He attributes the longevity of his employment to his boss who 
is also a veteran and gives him special treatment based on 
his condition. 

The Board concludes that the objective medical evidence and 
the veteran's statements regarding his symptomatology shows 
disability that more nearly approximates that which warrants 
the assignment of a 30 percent disability rating.  See 
38 C.F.R. § 4.7.  

The veteran's PTSD symptoms include mood disturbances such as 
anger, anxiety, irritability, depression, sleep disturbances, 
and an exaggerated startle response. He has exhibited anxiety 
and depressed affect during examination. Even so, examiners 
have consistently noted that the veteran exhibits good 
insight and judgment and is coherent. Although the veteran 
testified that he does not have any close friends, it appears 
that he has maintained effective long-term relationships, 
evidenced by his lengthy marriage and lengthy years of 
employment at the same job. His familial relationships are 
admittedly good. The progression of treatment records 
indicate, moreover, that his medications are highly 
successful in aiding his sleep and other experienced 
symptoms. 

The veteran has submitted statements from his co-workers 
describing his demeanor at work.  The current 30 percent 
rating encompasses the fact that his psychiatric symptoms 
occasionally or intermittently affect his ability to perform 
his work tasks.  It must be noted, though, that despite these 
symptoms, he does remain able to retain his employment.

In general, the veteran testified he avoids large crowds and 
lacks motivation to do anything social. Although the veteran 
has a preference for being alone, it is clear from his 
testimony and medical records that he does minimally 
socialize with fellow employees and his family. He admittedly 
has acquaintances. He also goes to church on a weekly basis, 
and frequents restaurants with his spouse.


The veteran has routinely been assigned a GAF score 
consistent with "moderate" impairment in social and 
occupational functioning, with manifestations such as 
feelings of anger, nightmares, sleeplessness and 
irritability. The most recent GAF score from a February 2006 
VA examination was 56, at the higher end of the "moderate" 
range. His GAF scores coupled with his reported symptoms more 
clearly fits the criteria for a 30 percent rating.

Accordingly, the Board finds that the preponderance of the 
evidence is against assignment of rating greater than 30 
percent. As noted above, the veteran's PTSD has not inhibited 
his ability to maintain long-lasting familial and 
occupational relationships, nor has it markedly impaired his 
long-term memory, judgment or abstract thinking. He has never 
exhibited impairment in thought processes or communication. 
He does not exhibit panic attacks more than once a week. He 
does have some social isolation, but he has at least good 
familial contact and several acquaintances, especially at 
work. Therefore, a higher rating is not warranted.

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

The notice requirements were met in this case by letters sent 
to the claimant in June 2003 and November 2003.  Those 
letters advised the claimant of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b) (2005).  The letters did not 
tell him to provide any relevant information or evidence in 
his possession.  However, that was expressly rectified by a 
November 2005 letter. The claimant has not alleged that VA 
failed to comply with the notice requirements of the VCAA, 
and he was afforded a meaningful opportunity to participate 
effectively in the processing of his claims, and has in fact 
provided additional arguments at every stage. 

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection for the 
claimed skin conditions, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed in regards to 
these issues.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). Similarly, since the RO assigned the 30 percent 
disability rating at issue here for the veteran's service-
connected PTSD, and the Board has concluded that the 
preponderance of the evidence is against assigning a higher 
rating, there is no question as to an effective date to be 
assigned, and no further notice is needed here. Id. 

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Notice was 
received prior to the initial denial of the increased rating 
claim for PTSD, but not prior to the initial denials of 
service connection for the various skin issues on appeal here 
because the VCAA was enacted after the initial rating 
decision during the pendency of the appeal. Although the 
notice provided to the claimant in June 2003 was not given 
prior to the first adjudication of the service connection 
claims, the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and, after the notice was provided, the claim was 
readjudicated and an additional SSOC was provided to the 
veteran in June 2004 and again in May 2006.  Not only has he 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, but the actions taken by VA have essentially cured 
the error in the timing of notice.  

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The claimant has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  


The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law. 
The claimant was afforded skin examinations, most recently in 
February 2006, to obtain an opinion as to whether any or all 
of his skin conditions can be directly attributed to service. 

The claimant was also afforded a psychiatric examination to 
determine the current severity of his PTSD. There is no 
objective evidence indicating that there has been a material 
change in the severity of the veteran's PTSD since he was 
last examined. The veteran has not reported receiving any 
recent treatment specifically for this condition (other than 
what is already in the file), and there are no records 
suggesting an increase in disability has occurred as compared 
to the prior VA examination findings. The duty to assist does 
not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted. VAOPGCPREC 11-95. The 2006 VA examination 
reports are thorough and supported by VA and private 
treatment records. There is no rule as to how current an 
examination must be, and the Board concludes the examinations 
in this case are adequate upon which to base a decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran. In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose. See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case. Therefore, the Board may proceed to 
consider the merits of the claims, as indicated above.  




ORDER

Entitlement to service connection for chloracne, claimed as 
secondary to Agent Orange or other herbicide exposure, is 
denied.

Entitlement to service connection for other skin 
disabilities, including myeloma, dermatitis, folliculitis, 
tinea pedis, and scrotal angiokeratomas, all claimed as 
secondary to Agent Orange or other herbicide exposure, is 
denied.

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling, is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


